Exhibit 10.23

REGISTRATION RIGHTS AGREEMENT

Registration Rights Agreement (this “Agreement”), dated as of October 21, 2016,
by and between Mechanical Technology, Incorporated, a New York corporation
located at 325 Washington Avenue Extension, Albany, New York 12205 (the
“Company”), and Brookstone Partners Acquisition XXIV, LLC, a Delaware limited
liability company located at 122 East 42nd Street, Suite 4305, New York, New
York 10168 (the “Investor”).

The parties hereto agree as follows:


1.                  DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN
SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO SUCH TERMS IN THE SECURITIES
PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF (THE “SECURITIES PURCHASE
AGREEMENT”), BY AND BETWEEN THE COMPANY AND THE INVESTOR.  AS USED IN THIS
AGREEMENT, THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Indemnitee(s)” shall have the meaning assigned to such term in Section
7(b).

“Demand Registration” shall have the meaning assigned to such term in Section
2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder” means the Investor, or any permitted assignee or successor of the
Investor owning Registrable Securities. The terms “hold,” “held” and “holding,”
when used with respect to Registrable Securities shall mean owning Registrable
Securities.

“Majority Holders” means one or more Holders holding in the aggregate at least
50% of the Registrable Securities.

“Participants” means those Holders participating as selling securityholders
pursuant to a Registration Statement as contemplated by Section 2 or 3.

“Participant Indemnitee(s)” shall have the meaning assigned to such term in
Section 7(a).

“Person” means an individual, partnership, corporation, limited liability
company, business trust, unincorporated organization, joint venture, a
government authority or other entity of whatever nature.

1

 

--------------------------------------------------------------------------------

 

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including any “free writing” prospectus and all material
incorporated by reference in such prospectus.

“Register,” “registered,” and “registration” refers to a registration effected
by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (a) any Common Shares held by a Holder and
(b) any Common Stock issued with respect to, or in exchange for or in
replacement of, any Common Shares referred to in clause (a) above as a result of
any stock split, stock dividend, recapitalization, reclassification, exchange or
similar event or otherwise; provided, however, that any Registrable Securities
sold by a Person in a transaction in which such Person’s rights under this
Agreement are not assigned shall cease to be Registrable Securities from and
after the time of such sale and the transferee with respect to such securities
shall cease to be a Holder pursuant hereto.  The number of Registrable
Securities that are held by a Person or are outstanding shall be determined by
the number of shares of Common Stock that are Registrable Securities and either
are held by such Person or outstanding (as applicable).

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to any of the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all material incorporated by reference in such registration statement.

“Required Holders” shall have the meaning assigned to such term in Section 2(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


2.                  DEMAND REGISTRATION.


(A)                REQUEST FOR REGISTRATION.  SUBJECT TO THE PROVISIONS OF
SECTION 2(B), AT ANY TIME FROM AND AFTER SIXTY (60) DAYS FROM THE DATE HEREOF,
ONE OR MORE HOLDERS HOLDING IN THE AGGREGATE AT LEAST 25% OF THE OUTSTANDING
REGISTRABLE SECURITIES (THE “REQUIRED HOLDERS”) MAY MAKE A WRITTEN REQUEST TO
THE COMPANY FOR REGISTRATION UNDER AND IN ACCORDANCE WITH THE PROVISIONS OF THE
SECURITIES ACT OF THE RESALE OF REGISTRABLE SECURITIES HELD BY SUCH HOLDER OR
HOLDERS (A “DEMAND REGISTRATION”).  THE COMPANY SHALL, WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF SUCH REQUEST, GIVE WRITTEN NOTICE (THE “NOTICE”) OF SUCH
REQUEST TO ALL OTHER HOLDERS KNOWN TO THE COMPANY AND WILL INCLUDE IN SUCH
REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY
RECEIVES WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN TWENTY (20) BUSINESS DAYS
AFTER IT GIVES THE NOTICE TO THE APPLICABLE HOLDER.  UNLESS THE HOLDER OR
HOLDERS DEMANDING THE DEMAND REGISTRATION SHALL AGREE IN WRITING, NO OTHER
PARTY, INCLUDING THE

2

 

--------------------------------------------------------------------------------

 

 


COMPANY (BUT EXCLUDING ANOTHER HOLDER OF REGISTRABLE SECURITIES THAT REQUESTS
INCLUSION IN ACCORDANCE WITH THE PRECEDING SENTENCE) SHALL BE PERMITTED TO OFFER
SECURITIES UNDER ANY SUCH DEMAND REGISTRATION.  NOTWITHSTANDING THE FOREGOING,
IF THE COMPANY SHALL FURNISH TO THE HOLDER OR HOLDERS REQUESTING A REGISTRATION
PURSUANT TO THIS SECTION 2 A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY STATING THAT, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE COMPANY, IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY AND
ITS SHAREHOLDERS FOR SUCH REGISTRATION STATEMENT TO EITHER BECOME EFFECTIVE OR
REMAIN EFFECTIVE FOR AS LONG AS SUCH REGISTRATION STATEMENT WOULD OTHERWISE BE
REQUIRED TO REMAIN EFFECTIVE, BECAUSE (I) A MATERIAL ACQUISITION OR DISPOSITION
BY THE COMPANY, A COMPANY REORGANIZATION OR SIMILAR TRANSACTION IS BEING
NEGOTIATED, OR (II) SUCH ACTION WOULD REQUIRE PREMATURE DISCLOSURE OF MATERIAL
INFORMATION THAT THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR PRESERVING AS
CONFIDENTIAL, THE COMPANY SHALL HAVE THE RIGHT TO DEFER SUCH FILING FOR A PERIOD
OF NOT MORE THAN NINETY (90) DAYS; PROVIDED, HOWEVER, THAT, WITHOUT THE PRIOR
WRITTEN CONSENT OF INVESTOR, THE COMPANY MAY NOT UTILIZE THIS RIGHT MORE THAN
ONCE IN ANY TWELVE (12) MONTH PERIOD.


(B)               NUMBER OF REGISTRATIONS. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS SECTION 2, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT MORE THAN ONE (1)
DEMAND REGISTRATION REGARDLESS OF THE PERSON OR PERSONS MAKING THE DEMAND.  THE
COMPANY SHALL NOT BE DEEMED TO HAVE EFFECTED A DEMAND REGISTRATION UNLESS AND
UNTIL SUCH DEMAND REGISTRATION IS DECLARED EFFECTIVE BY THE COMMISSION.  FOR
PURPOSES OF THIS SECTION 2, A REGISTRATION STATEMENT SHALL NOT BE COUNTED AS A
DEMAND REGISTRATION IF, AS A RESULT OF AN EXERCISE OF THE UNDERWRITERS’ CUT-BACK
PROVISIONS, LESS THAN 75% OF THE TOTAL NUMBER OF REGISTRABLE SECURITIES THAT THE
HOLDERS HAVE REQUESTED TO BE INCLUDED IN SUCH REGISTRATION STATEMENT ARE SO
INCLUDED.


(C)                PRIORITY ON DEMAND REGISTRATION.  IF THE DEMAND REGISTRATION
IS AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER OR UNDERWRITERS ADVISE
THE COMPANY IN WRITING THAT IN ITS OR THEIR OPINION THE NUMBER OF REGISTRABLE
SECURITIES PROPOSED TO BE SOLD IN SUCH DEMAND REGISTRATION EXCEEDS THE NUMBER OF
SECURITIES WHICH CAN BE SOLD IN SUCH OFFERING WITHOUT A MATERIAL ADVERSE EFFECT
ON SUCH OFFERING, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION ONLY THE NUMBER
OF SECURITIES WHICH, IN THE OPINION OF SUCH UNDERWRITER OR UNDERWRITERS, CAN BE
SOLD, SELECTED PRO RATA (BASED ON THE NUMBER OF SHARES REQUESTED TO BE INCLUDED)
AMONG THE HOLDERS WHICH HAVE REQUESTED SHARES TO BE INCLUDED IN SUCH DEMAND
REGISTRATION PURSUANT TO THIS SECTION 2; PROVIDED, THAT ANY SECURITIES THAT THE
REQUIRED HOLDERS HAVE AGREED MAY BE INCLUDED IN SUCH DEMAND REGISTRATION BY THE
COMPANY OR ANY SECURITY HOLDER OTHER THAN A HOLDER SHALL BE CUT BACK FIRST.


(D)               SELECTION OF UNDERWRITERS AND COUNSEL.  IF ANY DEMAND
REGISTRATION IS AN UNDERWRITTEN OFFERING, THE REQUIRED HOLDERS WILL SELECT THE
INVESTMENT BANKER OR BANKERS AND MANAGER OR MANAGERS TO ADMINISTER THE OFFERING
AND ONE COUNSEL TO THE SELLERS OF SUCH REGISTRABLE SECURITIES IN SUCH OFFERING
AND THE RIGHT OF ANY HOLDER TO REGISTRATION SHALL BE CONDITIONED UPON SUCH
HOLDER’S PARTICIPATION IN SUCH UNDERWRITING; PROVIDED, HOWEVER, THAT SUCH
INVESTMENT BANKERS AND MANAGERS BE OF NATIONALLY RECOGNIZED STANDING AND
REASONABLY ACCEPTABLE TO THE COMPANY.  SUBJECT TO THE PROVISIONS OF SECTION 6,
THE COMPANY SHALL PAY THE REASONABLE FEES AND EXPENSES OF ONE SUCH COUNSEL TO
THE SELLERS OF SUCH REGISTRABLE SECURITIES INCURRED IN CONNECTION WITH REVIEWING
AND OTHERWISE ACTING IN CONNECTION WITH THE REGISTRATION STATEMENT RELATING TO
SUCH UNDERWRITTEN PUBLIC OFFERING.  IF ANY HOLDER WHO HAS REQUESTED INCLUSION OF
ITS REGISTRABLE SECURITIES IN SUCH REGISTRATION STATEMENT AS PROVIDED ABOVE

3

 

--------------------------------------------------------------------------------

 

 


DISAPPROVES OF THE TERMS OF THE UNDERWRITING OR OTHERWISE ELECTS NOT TO
PARTICIPATE IN SUCH UNDERWRITING, SUCH HOLDER SHALL PROVIDE WRITTEN NOTICE TO
THE COMPANY THAT THE HOLDER IS NOT PARTICIPATING IN SUCH UNDERWRITING AND THAT
ITS REGISTRABLE SECURITIES SHALL NOT BE INCLUDED IN SUCH REGISTRATION STATEMENT;
PROVIDED, THAT AN ELECTION BY SUCH HOLDER SHALL NOT AFFECT THE STATUS OF SUCH
REGISTRATION STATEMENT AS A DEMAND REGISTRATION.


(E)                UNDERWRITING AGREEMENT.  IN CONNECTION WITH ANY DEMAND
REGISTRATION UNDER THIS SECTION 2, IF SO REQUESTED BY THE REQUIRED HOLDERS, THE
COMPANY SHALL ENTER INTO AN UNDERWRITING AGREEMENT WITH ONE OR MORE UNDERWRITERS
SELECTED BY THE REQUIRED HOLDERS HAVING TERMS AND CONDITIONS CUSTOMARY FOR SUCH
AGREEMENTS.


3.                  PIGGYBACK REGISTRATION RIGHTS.


(A)                IF THE COMPANY AT ANY TIME OR FROM TIME TO TIME SUBSEQUENT TO
THE DATE HEREOF PROPOSES TO REGISTER THE OFFER AND SALE OF ANY EQUITY SECURITIES
UNDER THE SECURITIES ACT EITHER FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANY
SELLING SECURITY HOLDERS THAT ARE NOT HOLDERS (OTHER THAN (I) A REGISTRATION
STATEMENT ON FORMS S-4 OR S-8 OR ANY SUCCESSOR OR SIMILAR FORMS OR (II) A
REGISTRATION ON ANY FORM THAT DOES NOT PERMIT SECONDARY SALES), IT WILL GIVE
WRITTEN NOTICE TO EACH OF THE HOLDERS OF ITS INTENTION AT LEAST TEN (10) DAYS IN
ADVANCE OF THE FILING OF ANY REGISTRATION STATEMENT WITH RESPECT THERETO. UPON
THE WRITTEN REQUEST OF A HOLDER GIVEN WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF
SUCH NOTICE, THE COMPANY, SUBJECT TO SECTION 3(B), WILL USE COMMERCIALLY
REASONABLE EFFORTS TO INCLUDE IN SUCH REGISTRATION, AND IN ANY UNDERWRITING
INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES INCLUDED IN SUCH REQUEST
(“PIGGYBACK SECURITIES”).  NOTWITHSTANDING THE FOREGOING, (X) THE OBLIGATION OF
THE COMPANY TO INCLUDE PIGGYBACK SECURITIES IN ANY REGISTRATION CONTEMPLATED BY
THIS SECTION 3(A) SHALL CEASE AND BE TERMINATED IN THE EVENT THE COMPANY
DISCONTINUES THE APPLICABLE REGISTRATION AT ANY TIME PRIOR TO THE RELEVANT
EFFECTIVE DATE OF REGISTRATION IN CONNECTION THEREWITH, AND (Y) IF THE COMPANY
SHALL FURNISH TO THE HOLDER OR HOLDERS REQUESTING A REGISTRATION PURSUANT TO
THIS SECTION 3(A) A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY STATING THAT, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF
THE COMPANY, IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY AND ITS
SHAREHOLDERS FOR SUCH REGISTRATION STATEMENT TO EITHER BECOME EFFECTIVE OR
REMAIN EFFECTIVE FOR AS LONG AS SUCH REGISTRATION STATEMENT WOULD OTHERWISE BE
REQUIRED TO REMAIN EFFECTIVE BECAUSE (I) A MATERIAL ACQUISITION OR DISPOSITION
BY THE COMPANY, A COMPANY REORGANIZATION OR SIMILAR TRANSACTION IS BEING
NEGOTIATED, (II) SUCH ACTION WOULD REQUIRE PREMATURE DISCLOSURE OF MATERIAL
INFORMATION THAT THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR PRESERVING AS
CONFIDENTIAL OR (III) SUCH ACTION WOULD RENDER THE COMPANY UNABLE TO COMPLY WITH
THE REQUIREMENTS UNDER THE SECURITIES ACT OR EXCHANGE ACT, THE COMPANY SHALL
HAVE THE RIGHT TO BOTH DEFER SUCH FILING FOR A PERIOD OF NOT MORE THAN NINETY
(90) DAYS AND TERMINATE OR WITHDRAW REGISTRATION IN ITS ENTIRETY.


(B)               UNDERWRITTEN OFFERINGS.


(I)                 THE RIGHT OF ANY HOLDER TO REGISTRATION PURSUANT TO THIS
SECTION 3 SHALL BE CONDITIONED UPON THE PARTICIPATION BY SUCH HOLDER IN THE
UNDERWRITING ARRANGEMENTS SPECIFIED BY THE COMPANY IN CONNECTION WITH SUCH
REGISTRATION AND THE INCLUSION OF THE REGISTRABLE SECURITIES OF SUCH HOLDER IN
SUCH UNDERWRITING TO THE EXTENT PROVIDED HEREIN. ALL HOLDERS PROPOSING TO
DISTRIBUTE THEIR REGISTRABLE SECURITIES THROUGH SUCH UNDERWRITING SHALL
(TOGETHER WITH THE COMPANY) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE MANAGING UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH
UNDERWRITING BY THE COMPANY AND TAKE ALL OTHER ACTIONS, AND DELIVER SUCH
OPINIONS AND CERTIFICATIONS, AS MAY BE REASONABLY REQUESTED BY SUCH MANAGING
UNDERWRITER OR UNDERWRITERS.

4

 

--------------------------------------------------------------------------------

 

 


 


(II)               NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3, IF THE
MANAGING UNDERWRITER OR UNDERWRITERS WITH RESPECT TO SUCH UNDERWRITTEN OFFERING
ADVISE THE COMPANY IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION OF THE
NUMBER OF SHARES OF COMMON STOCK TO BE UNDERWRITTEN, THE COMPANY MAY LIMIT THE
NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION IN
ACCORDANCE WITH THE OPINION OF SUCH UNDERWRITER(S).  THE COMPANY SHALL SO ADVISE
ALL HOLDERS DISTRIBUTING REGISTRABLE SECURITIES THROUGH SUCH UNDERWRITING, AND
THERE SHALL BE EXCLUDED FROM SUCH REGISTRATION AND UNDERWRITING, TO THE EXTENT
NECESSARY TO SATISFY SUCH LIMITATION, FIRST SHARES HELD BY THE HOLDERS AND,
THEREAFTER, TO THE EXTENT NECESSARY, SHARES THAT THE COMPANY WISHES TO REGISTER
FOR ITS OWN ACCOUNT.  AS AMONG THE HOLDERS AS A GROUP, THE NUMBER OF REGISTRABLE
SECURITIES THAT MAY BE INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE
ALLOCATED IN PROPORTION, AS NEARLY AS PRACTICABLE, TO THE RESPECTIVE AMOUNTS OF
APPLICABLE REGISTRABLE SECURITIES (DETERMINED WITHOUT REGARD TO ANY REQUIREMENT
OF A REQUEST TO BE INCLUDED IN SUCH REGISTRATION) HELD BY ALL HOLDERS AT THE
TIME OF FILING THE REGISTRATION STATEMENT. TO FACILITATE THE ALLOCATION OF
SHARES IN ACCORDANCE WITH THE ABOVE PROVISIONS, THE COMPANY MAY ROUND THE NUMBER
OF SHARES ALLOCATED TO ANY HOLDER TO THE NEAREST 100 SHARES. 


4.                  COMPANY OBLIGATIONS.  IF AND WHENEVER THE COMPANY IS
REQUIRED BY THE PROVISIONS OF THIS AGREEMENT TO EFFECT A REGISTRATION OF
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT, THE COMPANY SHALL PROMPTLY:


(A)                PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
ON ANY FORM THAT MAY BE UTILIZED BY THE COMPANY AND THAT SHALL PERMIT THE
DISPOSITION OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD
OR METHODS OF DISPOSITION THEREOF, AND SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN CONTINUALLY
EFFECTIVE (SUBJECT TO THE DELIVERY OF A CERTIFICATE OF THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY PURSUANT TO SECTIONS 2(A) AND 3(A) HEREOF) UNTIL THE
EARLIER OF (I) SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT TO SUCH REGISTRATION STATEMENT OR
RULE 144 UNDER THE SECURITIES ACT, (II) SUCH TIME AS ALL THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT ARE ELIGIBLE TO BE RESOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT WITHOUT COMPLIANCE WITH THE VOLUME
OR MANNER OF SALE REQUIREMENTS THEREOF, AND (III) THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 9;


(B)               PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS CONTAINED THEREIN
AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE TIME
PERIODS CONTEMPLATED BY SECTION 4(A) AND SUCH REGISTRATION STATEMENT AND
PROSPECTUS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS DURING SUCH PERIOD
(INCLUDING AS MAY BE NECESSARY TO CORRECT ANY STATEMENTS OR OMISSIONS IN SUCH
REGISTRATION STATEMENT, PROSPECTUS OR ANY OTHER PROSPECTUS THEN IN EFFECT IF ANY
RELEVANT EVENT HAS OCCURRED);


 

5

 

--------------------------------------------------------------------------------

 

 


(C)                FURNISH TO EACH PARTICIPANT COPIES OF THE REGISTRATION
STATEMENT AND PROSPECTUS THEREIN, OR AMENDMENTS OR SUPPLEMENTS THERETO, IN SUCH
QUANTITIES AS THEY MAY REASONABLY REQUEST;


(D)               USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
REGISTRABLE SECURITIES TO BE INCLUDED IN A REGISTRATION STATEMENT UNDER THE
STATE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES
OF AMERICA AS SUCH PARTICIPANTS MAY REASONABLY REQUEST; PROVIDED, THAT THE
COMPANY SHALL NOT BE REQUIRED TO QUALIFY TO DO BUSINESS, SUBJECT ITSELF TO
TAXATION OR CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH STATE OR
JURISDICTION;


(E)                NOTIFY THE PARTICIPANTS IN SUCH REGISTRATION, PROMPTLY AFTER
IT SHALL RECEIVE NOTICE THEREOF, OF THE DATE AND TIME WHEN SUCH REGISTRATION
STATEMENT AND EACH POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE OR A
SUPPLEMENT TO ANY PROSPECTUS FORMING A PART OF SUCH REGISTRATION STATEMENT HAS
BEEN FILED;


(F)                TO THE EXTENT PERMITTED BY LAW, NOTIFY THE PARTICIPANTS IN
SUCH REGISTRATION PROMPTLY OF ANY REQUEST BY THE COMMISSION FOR THE AMENDING OR
SUPPLEMENTING OF SUCH REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL
INFORMATION;


(G)               TO THE EXTENT PERMITTED BY LAW, PROMPTLY NOTIFY THE
PARTICIPANTS IN SUCH REGISTRATION OF THE FILING OF SUCH AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS AS MAY BE NECESSARY TO
CORRECT ANY STATEMENTS OR OMISSIONS IF ANY EVENT HAS OCCURRED AS THE RESULT OF
WHICH ANY SUCH REGISTRATION STATEMENT, PROSPECTUS OR ANY OTHER PROSPECTUS THEN
IN EFFECT INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING, NOT MISLEADING;


(H)               TO THE EXTENT PERMITTED BY LAW, ADVISE THE PARTICIPANTS IN
SUCH REGISTRATION, PROMPTLY AFTER IT SHALL RECEIVE NOTICE OR OBTAIN KNOWLEDGE
THEREOF, OF (I) THE ISSUANCE OF ANY STOP ORDER BY THE COMMISSION SUSPENDING THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR THE INITIATION OR THREATENING OF
ANY PROCEEDING FOR THAT PURPOSE AND PROMPTLY USE ITS COMMERCIALLY REASONABLE
EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR TO OBTAIN ITS WITHDRAWAL IF
SUCH STOP ORDER SHOULD BE ISSUED, OR (II) ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE;


(I)                 OTHERWISE USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION;


(J)                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN FROM ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS “COLD COMFORT” LETTERS IN CUSTOMARY
FORM AND AT CUSTOMARY TIMES AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED
BY COLD COMFORT LETTERS, AS MAY BE REQUESTED BY ANY MANAGING UNDERWRITER OF A
REGISTRATION;


(K)               USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN FROM ITS
COUNSEL AN OPINION OR OPINIONS IN CUSTOMARY FORM, AS MAY BE REQUESTED BY ANY
MANAGING UNDERWRITER OF A REGISTRATION;


 

6

 

--------------------------------------------------------------------------------

 

 


(L)                 PROVIDE A TRANSFER AGENT AND REGISTRAR (WHICH MAY BE THE
SAME ENTITY) FOR SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE
OF SUCH REGISTRATION STATEMENT; 


(M)             IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, PERFORM ITS
OBLIGATIONS UNDER ANY UNDERWRITING AGREEMENT THAT IT HAS ENTERED INTO WITH THE
MANAGING UNDERWRITER;


(N)               CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED OR ACCEPTED
FOR QUOTATION ON ANY NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM
ON WHICH SHARES OF THE COMMON STOCK ARE THEN LISTED OR QUOTED; AND


(O)               NOTIFY ALL PARTICIPANTS TO SUCH EFFECT IN THE EVENT THAT, IN
THE JUDGMENT OF THE COMPANY, IT IS ADVISABLE TO SUSPEND USE OF A PROSPECTUS
INCLUDED IN A REGISTRATION STATEMENT DUE TO (I) PENDING MATERIAL DEVELOPMENTS OR
OTHER EVENTS THAT HAVE NOT YET BEEN PUBLICLY DISCLOSED AND AS TO WHICH THE
COMPANY BELIEVES PUBLIC DISCLOSURE WOULD BE MATERIALLY DETRIMENTAL TO THE
COMPANY, OR (II) THE PROSPECTUS CONTAINING AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTING TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY ARE MADE, NOT MISLEADING.  UPON RECEIPT OF SUCH NOTICE, EACH SUCH
PARTICIPANT SHALL IMMEDIATELY DISCONTINUE ANY SALES OF REGISTRABLE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT UNTIL SUCH PARTICIPANT HAS RECEIVED
COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR UNTIL SUCH PARTICIPANT IS
ADVISED IN WRITING BY THE COMPANY THAT THE THEN CURRENT PROSPECTUS MAY BE USED
AND HAS RECEIVED COPIES OF ANY AMENDED PROSPECTUS OR SUPPLEMENTS TO THE
PROSPECTUS.


5.                  HOLDER OBLIGATIONS.  EACH HOLDER AGREES AS FOLLOWS:


(A)                UPON MAKING A REQUEST PURSUANT TO SECTION 2 OR 3 HEREOF, TO
SPECIFY THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN A REGISTRATION
STATEMENT ON ITS BEHALF AND THE INTENDED METHOD OF DISTRIBUTION THEREOF.


(B)               TO THE EXTENT ITS REGISTRABLE SECURITIES ARE TO BE INCLUDED IN
ANY REGISTRATION PURSUANT TO THIS AGREEMENT, TO FURNISH TO THE COMPANY, IN
WRITING, SUCH INFORMATION REGARDING SUCH HOLDER AND THE DISTRIBUTION OF
REGISTRABLE SECURITIES PROPOSED BY SUCH HOLDER AS THE COMPANY MAY FROM TIME TO
TIME REASONABLY REQUEST IN WRITING AND AS SHALL BE REQUIRED IN CONNECTION WITH
SUCH REGISTRATION OR QUALIFICATION OF SUCH REGISTRABLE SECURITIES UNDER ANY
APPLICABLE SECURITIES LAW.  EACH HOLDER AGREES TO NOTIFY THE COMPANY AS PROMPTLY
AS PRACTICABLE OF ANY INACCURACY OR CHANGE IN INFORMATION SUCH HOLDER HAS
PREVIOUSLY FURNISHED TO THE COMPANY.


(C)                UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING
OF ANY EVENT OF A KIND DESCRIBED IN SECTION 4(G), (H) OR (O), TO IMMEDIATELY
DISCONTINUE THE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY
REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH HOLDER’S
RECEIPT OF COPIES OF ANY NECESSARY AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION
STATEMENT OR THE PROSPECTUS CONTAINED THEREIN OR ITS RECEIPT OF NOTICE FROM THE
COMPANY THAT NO SUCH AMENDMENT OR SUPPLEMENT IS REQUIRED.


(D)               TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENTS IN WHICH REGISTRABLE SECURITIES HELD BY SUCH HOLDER WILL BE INCLUDED.


 

7

 

--------------------------------------------------------------------------------

 

 


(E)                TO COMPLY WITH ALL APPLICABLE LAWS RELATED TO A REGISTRATION,
THE FILING OF A REGISTRATION STATEMENT AND THE OFFERING AND SALE OF REGISTRABLE
SECURITIES AND ALL APPLICABLE RULES AND REGULATIONS OF GOVERNMENTAL AUTHORITIES
IN CONNECTION THEREWITH (INCLUDING WITHOUT LIMITATION THE SECURITIES ACT, THE
EXCHANGE ACT, APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS
PROMULGATED BY APPLICABLE STATE AUTHORITIES).


6.                  EXPENSES OF REGISTRATION. 


(A)                SUBJECT TO SECTION 6(B), THE FOLLOWING EXPENSES OF THE
COMPANY AND THE HOLDERS IN COMPLYING WITH THEIR OBLIGATIONS PURSUANT TO THIS
AGREEMENT AND IN CONNECTION WITH EACH REGISTRATION OF REGISTRABLE SECURITIES
SHALL BE BORNE BY THE COMPANY:


(I)                 ALL REGISTRATION, FILING, QUALIFICATION AND LISTING FEES OF
THE COMPANY;


(II)               FEES AND EXPENSES OF THE COMPANY’S COMPLIANCE WITH ALL
SECURITIES OR BLUE SKY LAWS (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE REGISTRABLE
SECURITIES);


(III)             PRINTING, MESSENGER, TELEPHONE AND DELIVERY EXPENSES FOR
DOCUMENTS CREATED BY OR TO BE DELIVERED BY THE COMPANY PURSUANT TO THIS
AGREEMENT;


(IV)             FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ITS
INDEPENDENT AUDITORS; AND


(V)               FEES AND DISBURSEMENTS OF ONE COUNSEL TO THE SELLING HOLDERS
UP TO A MAXIMUM OF $30,000.


(B)               ALL UNDERWRITING DISCOUNTS, SELLING AND BROKERAGE COMMISSIONS
OR OTHER COMPENSATION PAID TO UNDERWRITERS OR OTHER AGENTS OR BROKERS TO EFFECT
THE SALE OF REGISTRABLE SECURITIES AND OTHER EXPENSES IN CONNECTION WITH A
REGISTRATION HEREUNDER NOT REQUIRED TO BE PAID BY THE COMPANY PURSUANT TO
SECTION 6(A) SHALL BE BORNE BY THE HOLDERS ON WHOSE BEHALF SUCH REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT IN PROPORTION TO THE NUMBER
OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON BEHALF OF
EACH SUCH HOLDER.


(C)                IF THE REQUIRED HOLDERS REQUEST A DEMAND REGISTRATION AND
THEREAFTER VOLUNTARILY WITHDRAW SUCH REQUEST, THE REQUIRED HOLDERS SHALL BEAR
THE EXPENSES OF THE COMPANY REFERRED TO IN SECTION 6(A) IN CONNECTION WITH SUCH
REQUEST (AND SUCH REQUEST AND ANY ACTIONS BY THE COMPANY PURSUANT THERETO SHALL
NOT BE COUNTED AS THE DEMAND REGISTRATION TO WHICH THE HOLDERS ARE ENTITLED
UNDER THIS AGREEMENT IF THE REQUEST TO WITHDRAW IS RECEIVED BY THE COMPANY
WITHIN TEN (10) BUSINESS DAYS OF THE INITIAL REQUEST, UNLESS, BY NOTICE TO THE
COMPANY, THE REQUIRED HOLDERS ELECT TO HAVE SUCH REQUEST COUNT AS THE DEMAND
REGISTRATION TO WHICH THE HOLDERS ARE ENTITLED HEREUNDER, IN WHICH CASE ALL OF
THE COMPANY’S EXPENSES IN CONNECTION WITH SUCH REQUEST SHALL BE BORNE BY THE
COMPANY).


 

8

 

--------------------------------------------------------------------------------

 

 


7.                  INDEMNIFICATION AND CONTRIBUTION.


(A)                INDEMNIFICATION BY THE COMPANY. WHENEVER A REGISTRATION
STATEMENT IS FILED HEREUNDER, THE COMPANY WILL (EXCEPT AS TO MATTERS COVERED BY
SECTION 7(B)) INDEMNIFY AND HOLD HARMLESS EACH PARTICIPANT IN THE REGISTRATION,
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS AND
EMPLOYEES, AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH PARTICIPANT WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (COLLECTIVELY, THE
“PARTICIPANT INDEMNITEES” AND, INDIVIDUALLY, A “PARTICIPANT INDEMNITEE”),
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES), JOINT OR SEVERAL, TO WHICH SUCH
PARTICIPANT INDEMNITEES, OR ANY OF THEM, MAY BECOME SUBJECT UNDER THE SECURITIES
ACT, THE EXCHANGE ACT, STATE SECURITIES OR BLUE SKY LAWS OR OTHERWISE, INSOFAR
AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, COST OR EXPENSES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT, OR PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR THE OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE) NOT MISLEADING, EXCEPT INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES ARE CAUSED BY AN UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION THAT IS MADE IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION RELATING TO ANY OF THE HOLDERS
FURNISHED IN WRITING TO THE COMPANY BY ANY OF THE HOLDERS, OR (II) ANY VIOLATION
BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY STATE SECURITIES
LAW, OR ANY RULE OR REGULATION THEREUNDER, IN CONNECTION WITH THE PERFORMANCE OF
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR WITH THE REGISTRATION STATEMENT
OR THE OFFERING CONTEMPLATED THEREBY.


(B)               INDEMNIFICATION BY PARTICIPANTS.  EACH PARTICIPANT IN SUCH
REGISTRATION WILL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE
COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS (COLLECTIVELY, THE “COMPANY
INDEMNITEES” AND, INDIVIDUALLY, A “COMPANY INDEMNITEE”), EACH PERSON, IF ANY,
WHO CONTROLS ANY SUCH PARTICIPANT WITHIN THE MEANING OF THE SECURITIES ACT OR
THE EXCHANGE ACT AND EACH OTHER PARTICIPANT INDEMNITEE AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGE, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES), JOINT OR SEVERAL, TO WHICH ANY OF THE COMPANY INDEMNITEES OR
THE OTHER PARTICIPANT INDEMNITEES MAY BECOME SUBJECT UNDER THE SECURITIES ACT,
THE EXCHANGE ACT, STATE SECURITIES OR BLUE SKY LAWS OR OTHERWISE, INSOFAR AS
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT, OR PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED
UPON THE OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, BUT ONLY
IF, AND TO THE EXTENT THAT, SUCH STATEMENT OR OMISSION IS MADE IN RELIANCE ON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH
PARTICIPANT FOR INCLUSION IN SUCH REGISTRATION STATEMENT OR PROSPECTUS.


(C)                INDEMNIFICATION PROCEDURES.  REASONABLY PROMPTLY, AND IN EACH
INSTANCE WITHIN THIRTY (30) DAYS AFTER RECEIPT BY A PARTICIPANT INDEMNITEE OR A
COMPANY INDEMNITEE (COLLECTIVELY, “INDEMNITEES” AND, INDIVIDUALLY, AN
“INDEMNITEE”) OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR COMMENCEMENT OF A
CLAIM WHICH MAY RESULT IN INDEMNITY PURSUANT TO SECTION 7(A) OR (B), SUCH
INDEMNITEE WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE

9

 

--------------------------------------------------------------------------------

 

 


AGAINST THE INDEMNIFYING PARTY UNDER SECTION 7(A) OR (B), NOTIFY THE
INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF, BUT ANY FAILURE OR
DELAY IN NOTIFYING THE INDEMNIFYING PARTY WILL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNITEE HEREUNDER UNLESS
THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED BY SUCH DELAY.  THE INDEMNIFYING
PARTY SHALL BE ENTITLED TO PARTICIPATE IN, AND, TO THE EXTENT THAT IT MAY WISH,
JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME THE
DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNITEE, AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNITEE OF ITS ELECTION TO ASSUME
THE DEFENSE THEREOF.  FOLLOWING ANY SUCH ASSUMPTION OF THE DEFENSE, THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH INDEMNITEE FOR ANY LEGAL OR OTHER
EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNITEE IN CONNECTION WITH THE DEFENSE
THEREOF. THE INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY ONE COUNSEL PER
JURISDICTION TO REPRESENT SUCH INDEMNITEE IN ANY SUCH ACTION AND TO PARTICIPATE
IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT
THE EXPENSE OF THE INDEMNITEE UNLESS, IN THE REASONABLE JUDGMENT OF SUCH
INDEMNITEE, IT IS ADVISABLE FOR SUCH PARTY TO BE REPRESENTED BY SEPARATE COUNSEL
BECAUSE, IN THE REASONABLE DISCRETION OF SEPARATE COUNSEL, SEPARATE DEFENSES ARE
AVAILABLE, OR BECAUSE A CONFLICT OF INTEREST EXISTS BETWEEN SUCH INDEMNITEE AND
INDEMNIFYING PARTY IN RESPECT OF SUCH CLAIM, OR BECAUSE THE INDEMNIFYING PARTY
SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH ACTION AND TO
REASONABLY DEFEND SUCH ACTION, AND IN ANY SUCH LIMITED EVENT THE REASONABLE FEES
AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE PAID BY THE INDEMNIFYING PARTY. 
NOTWITHSTANDING THE FOREGOING, IF THE COMPANY IS AN INDEMNITEE, THE COMPANY
SHALL DESIGNATE THE ONE COUNSEL, AND IN ALL OTHER CIRCUMSTANCES, THE ONE COUNSEL
SHALL BE DESIGNATED BY A MAJORITY IN INTEREST BASED UPON THE REGISTRABLE
SECURITIES OF THE INDEMNITEES.  NO INDEMNIFYING PARTY MAY SETTLE OR COMPROMISE,
OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO, ANY CLAIM WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNITEE (NOT UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED), UNLESS SUCH SETTLEMENT, COMPROMISE OR JUDGMENT INCLUDES A FULL AND
UNCONDITIONAL RELEASE OF SUCH INDEMNITEE FROM ANY AND ALL LIABILITY IN RESPECT
OF SUCH CLAIM AND INVOLVES SOLELY THE PAYMENT OF MONETARY DAMAGES.  NO
INDEMNITEE MAY SETTLE OR COMPROMISE, OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WITH RESPECT TO, ANY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


(D)               CONTRIBUTION.  IF FOR ANY REASON THE FOREGOING INDEMNITY IS
HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE, THEN THE
INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE
INDEMNITEE AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR
EXPENSES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNITEE
ON THE OTHER FROM THE REGISTRATION OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE
(I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY THE
INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNITEE ON THE OTHER BUT ALSO THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND THE INDEMNITEE AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY OR ON BEHALF OF THE INDEMNIFYING PARTY OR THE
INDEMNITEE AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION
AND OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  THE
COMPANY AND THE PARTICIPANTS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 7(D) WERE DETERMINED BY PRO RATA
ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF
THE EQUITABLE CONSIDERATIONS DESCRIBED ABOVE.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO PARTICIPANT SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN
EXCESS OF THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH PARTICIPANT FROM ITS SALE
OF REGISTRABLE SECURITIES UNDER THE APPLICABLE REGISTRATION STATEMENT AND THE
COMPANY SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF SUCH PROCEEDS. 


 

10

 

--------------------------------------------------------------------------------

 

 


(E)                THE PROVISIONS OF THIS SECTION 7 SHALL SURVIVE THE COMPLETION
OF ANY OFFERING OF REGISTRABLE SECURITIES AND THE TERMINATION OF THIS
AGREEMENT.  THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS SECTION
7 ARE IN ADDITION TO ANY LIABILITY THAT AN INDEMNIFYING PARTY MAY HAVE TO AN
INDEMNITEE; PROVIDED, THAT IN NO EVENT SHALL AN INDEMNITEE BE ENTITLED TO
RECOVER FROM AN INDEMNIFYING PARTY MORE THAN ONCE WITH RESPECT TO ANY SPECIFIC
LOSS, CLAIM, DAMAGE, LIABILITY, COST OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES) IMPOSED ON, SUSTAINED, INCURRED OR SUFFERED BY, OR ASSERTED AGAINST THE
INDEMNITEE.


8.                  REPORTS UNDER THE EXCHANGE ACT.  WITH A VIEW TO MAKING
AVAILABLE TO THE HOLDERS THE BENEFITS OF RULE 144 UNDER THE SECURITIES ACT AND
ANY OTHER RULE OR REGULATION OF THE COMMISSION THAT MAY AT ANY TIME PERMIT A
HOLDER TO SELL THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION,
THE COMPANY AGREES TO:


(I)                 MAKE AND KEEP CURRENT PUBLIC INFORMATION AVAILABLE, AS THOSE
TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE SECURITIES ACT, AT ALL
TIMES AFTER THE DATE HEREOF;


(II)               FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND
OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE
EXCHANGE ACT; AND


(III)             FURNISH TO THE HOLDERS, SO LONG AS THE HOLDER OWNS ANY
REGISTRABLE SECURITIES, FORTHWITH UPON REQUEST BY THE MAJORITY HOLDERS, (I) A
WRITTEN STATEMENT AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT AND OF THE EXCHANGE ACT, (II) A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND
DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION IN THE
POSSESSION OF OR REASONABLY OBTAINABLE BY THE COMPANY AS A HOLDER MAY REASONABLY
REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION OF THE COMMISSION WHICH
PERMITS THE HOLDER TO SELL REGISTRABLE SECURITIES WITHOUT REGISTRATION OR
PURSUANT TO SUCH FORM.


9.                  TERMINATION.  THIS AGREEMENT SHALL TERMINATE AND SHALL BE OF
NO FURTHER FORCE OR EFFECT ON THE EARLIER OF (A) THE FIFTH (5TH) ANNIVERSARY OF
THE DATE HEREOF, OR (B) THAT DAY UPON WHICH A SINGLE HOLDER, TOGETHER WITH ITS
AFFILIATES, FAILS TO “BENEFICIALLY OWN” (AS SET FORTH IN RULE 13D-3 AND RULE
13D-5(B)(L) OF THE 1934 ACT) TEN PERCENT (10%) OR MORE OF THE SHARES OF COMMON
STOCK THEN OUTSTANDING.


10.              ASSIGNMENT. 


(A)                THE RIGHTS TO CAUSE THE COMPANY TO REGISTER REGISTRABLE
SECURITIES PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED, IN WHOLE OR IN PART, BY
THE INVESTOR (AT INVESTOR’S SOLE DISCRETION AND WITHOUT THE CONSENT OF THE
COMPANY) TO ONE OR MORE TRANSFEREES (A “SUBSEQUENT TRANSFEREE”); PROVIDED, THAT
TO PRESERVE AND MAINTAIN SUCH RIGHTS TO CAUSE THE COMPANY TO REGISTER
REGISTRABLE SECURITIES, ANY SUCH SUBSEQUENT TRANSFEREE MUST (I) DELIVER TO THE
COMPANY A WRITTEN INSTRUMENT BY WHICH SUCH SUBSEQUENT TRANSFEREE AGREES TO BE
BOUND BY THE OBLIGATIONS IMPOSED ON HOLDERS UNDER THIS AGREEMENT TO THE SAME
EXTENT AS IF SUCH SUBSEQUENT TRANSFEREE WAS A PARTY HERETO AND (II) DELIVER TO
THE COMPANY A WRITTEN INSTRUMENT SETTING FORTH FULL NOTICE AND CONTACT
INFORMATION FOR SUCH SUBSEQUENT TRANSFEREE, INCLUDING MAILING ADDRESS, EMAIL
ADDRESS, FACSIMILE NUMBER AND TELEPHONE NUMBER (“CONTACT INFORMATION”);
PROVIDED, FURTHER, THAT ANY FURTHER ASSIGNMENT OF THIS AGREEMENT OR THE
REGISTRATION RIGHTS CONTAINED HEREIN BY SUCH SUBSEQUENT TRANSFEREE TO ANOTHER
TRANSFEREE SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE COMPANY.

11

 

--------------------------------------------------------------------------------

 

 


 


(B)               IN THE EVENT A SUBSEQUENT TRANSFEREE FAILS TO PROVIDE THE
COMPANY WITH THE CONTACT INFORMATION CONTEMPLATED BY SECTION 10(A), THE COMPANY
SHALL HAVE NO OBLIGATION TO PROVIDE SUCH SUBSEQUENT TRANSFEREE WITH ANY NOTICE,
INFORMATION, DOCUMENT OR DELIVERABLE TO BE MAILED OR DELIVERED TO HOLDERS
PURSUANT TO THIS AGREEMENT UNLESS THE COMPANY OTHERWISE HAS ACTUAL KNOWLEDGE OF
THE SUBSEQUENT TRANSFEREE’S NOTICE OR CONTACT INFORMATION.


11.              DELAY OF REGISTRATION.  NO HOLDER SHALL HAVE ANY RIGHT TO TAKE
ANY ACTION TO RESTRAIN, ENJOIN OR OTHERWISE DELAY ANY REGISTRATION AS THE RESULT
OF ANY CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR
IMPLEMENTATION OF THIS AGREEMENT.


12.              AMENDMENT AND MODIFICATION; WAIVER.  THIS AGREEMENT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND ANY PROVISION HEREIN MAY BE WAIVED, IN
ANY RESPECT ONLY BY WRITTEN AGREEMENT BY THE COMPANY AND THE MAJORITY HOLDERS;
PROVIDED, HOWEVER, THAT NO AMENDMENT OR WAIVER THAT ADVERSELY AFFECTS A HOLDER
IN ITS CAPACITY AS A HOLDER OF REGISTRABLE SECURITIES WITHOUT SIMILARLY
AFFECTING ALL HOLDERS OF REGISTRABLE SECURITIES SHALL BE EFFECTIVE WITHOUT SUCH
ADVERSELY AFFECTED HOLDER’S APPROVAL.  ANY AMENDMENT TO THIS AGREEMENT ADOPTED
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION SHALL BE BINDING ON ALL OF THE
PARTIES TO THIS AGREEMENT.


13.              GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW
YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN,
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

12

 

--------------------------------------------------------------------------------

 

 


 


14.              INVALIDITY OF PROVISION.  IF ANY PROVISION OF THIS AGREEMENT IS
PROHIBITED BY LAW OR OTHERWISE DETERMINED TO BE INVALID OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THE PROVISION THAT WOULD OTHERWISE BE
PROHIBITED, INVALID OR UNENFORCEABLE SHALL BE DEEMED AMENDED TO APPLY TO THE
BROADEST EXTENT THAT IT WOULD BE VALID AND ENFORCEABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF SUCH PROVISION SHALL NOT AFFECT THE VALIDITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SO LONG AS THIS AGREEMENT AS SO MODIFIED
CONTINUES TO EXPRESS, WITHOUT MATERIAL CHANGE, THE ORIGINAL INTENTIONS OF THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND THE PROHIBITED NATURE, INVALIDITY OR
UNENFORCEABILITY OF THE PROVISION(S) IN QUESTION DOES NOT SUBSTANTIALLY IMPAIR
THE RESPECTIVE EXPECTATIONS OR RECIPROCAL OBLIGATIONS OF THE PARTIES OR THE
PRACTICAL REALIZATION OF THE BENEFITS THAT WOULD OTHERWISE BE CONFERRED UPON THE
PARTIES. THE PARTIES WILL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
PROHIBITED, INVALID OR UNENFORCEABLE PROVISION(S) WITH A VALID PROVISION(S), THE
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE PROHIBITED, INVALID OR
UNENFORCEABLE PROVISION(S).


15.              NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, INSTRUCTIONS OR OTHER
DOCUMENTS OR COMMUNICATIONS TO BE GIVEN UNDER THIS AGREEMENT SHALL BE GIVEN IN
ACCORDANCE WITH THE SECURITIES PURCHASE AGREEMENT.  WITH RESPECT TO ANY HOLDER
THAT IS NOT A PARTY TO THE SECURITIES PURCHASE AGREEMENT, NOTICE SHALL BE GIVEN
TO SUCH HOLDER IN ACCORDANCE WITH SECTION 8(F) OF THE SECURITIES PURCHASE
AGREEMENT AT SUCH HOLDER’S ADDRESS AS DELIVERED TO THE COMPANY PURSUANT TO
SECTION 10(A).  THE COMPANY SHALL HAVE NO OBLIGATION TO GIVE NOTICE TO ANY
ADDRESS OF A HOLDER OTHER THAN AS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT
(IN THE CASE OF INVESTOR) OR THE NOTICE DELIVERED TO THE COMPANY PURSUANT TO
SECTION 10(A).


16.              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE, ELECTRONIC OR .PDF
SIGNATURE SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE
SIGNATORY THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN
ORIGINAL, NOT A FACSIMILE, ELECTRONIC OR .PDF SIGNATURE.


17.              HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


18.              ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ANY EXHIBITS AND
SCHEDULES HERETO AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND
THEREIN, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.  THERE ARE NO RESTRICTIONS,
PROMISES, REPRESENTATIONS, WARRANTIES, COVENANTS OR UNDERTAKINGS, OTHER THAN
THOSE EXPRESSLY SET FORTH OR REFERRED TO HEREIN.  THIS AGREEMENT SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


 

13

 

--------------------------------------------------------------------------------

 

 


19.              LIMITATION ON SUBSEQUENT REGISTRATION RIGHTS.  AFTER THE DATE
OF THIS AGREEMENT, THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE MAJORITY HOLDERS, ENTER INTO ANY AGREEMENT WITH ANY HOLDER OR PROSPECTIVE
HOLDER OF ANY SECURITIES OF THE COMPANY THAT WOULD GRANT SUCH HOLDER
REGISTRATION RIGHTS SENIOR TO OR PARI PASSU WITH THE REGISTRATION RIGHTS OF THE
HOLDERS AS PROVIDED IN THIS AGREEMENT.


20.              SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS. THE INVESTOR MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, EXCEPT
AS CONTEMPLATED BY SECTION 10.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
HOLDER.

[Signatures begin on the following page.]

 

 

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
as of the date first above written.

 

 

 

MECHANICAL TECHNOLOGY, INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

Kevin G. Lynch

 

 

Title:

Chief Executive Officer

 

 

 

BROOKSTONE PARTNERS ACQUISITION XXIV, LLC

 

 

 

By:

BP XXIV Flow, LLC

its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Registration Rights Agreement]